DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Applicant’s amendments to the claims are sufficient to withdraw the rejection of Claims 1-20 under 35 U.S.C. 101.
Vignon (US 20160120499) is cited for teaching a system for tracking interventional devices ([0002]), an ultrasonic tracking device comprising an ultrasound transducer ([0048]) configured to track an orientation ([0019]) of an interventional device, ([0048]) having a plurality of sensors ([0049]), a determination processor ([0051]) configured to receive, from the ultrasonic tracking device, a stream of ultrasound signals that the ultrasound transducer of the ultrasonic tracking device received ([0057]) from the plurality of sensors ([0049] and [0048]).
Pelissier previously made of record is cited for an evaluation processor ([0235]) configured to determine a direction to move the ultrasound transducer for reliable tracking of the interventional device ([0243]) and a feedback processor ([0243]) configured to provide the direction to move the ultrasound transducer for reliable tracking of the interventional device ([0243]).
 However, this combination does not render the combination of limitations obvious, as there is no suggestion of determining a quantity of the plurality of sensors on an interventional device in a field of view of the ultrasonic tracking device based on detecting peak ultrasound signals of the plurality of sensors in the received stream of ultrasound signals.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Oommen Jacob/Primary Examiner, Art Unit 3793